DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1-23 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aozhen et al. “Thermal Quenching and Dose Studies of X-ray Luminescence in Single Crystals of Halide Perovskites” pubs.acs.org, J. Phys. Chem. C, pub. Jun. 26, 2018, 122, pg.16265 – 16273.
Regarding claim 1, Aozhen et al. disclose: An apparatus, comprising: a perovskite scintillator configured to be irradiated by ionizing radiation at an operating temperature below 277 K (pg.16268 col.1 2nd para., col.2 2nd para. -end) to yield a light output with:
 (i) a maximum fast component amplitude, A1, that is at least two times greater than a maximum slow component amplitude, A2, 
(ii) an afterglow, yO, that is at least two times less than the amplitude of the maximum slow component amplitude, A2, and 
(iii) a fast decay time constant, t1, and a slow decay time constant, t2, that are each less than 10 nanoseconds ((i)-(iii) are the proprieties of the scintillator and since Aozhen et al. teach the same scintillator (figure 3) as that described in para. [0041] of the specification, the scintillator of Aozhen et al. should also be capable of (i), (ii), (iii)).
Regarding claim 2, Aozhen et al. disclose: the perovskite scintillator includes an organic- inorganic trinalide perovskite (“OTP”) scintillator (rejected on the same basis as claim 1).
Regarding claim 3, Aozhen et al. disclose: a timing resolution of the perovskite scintillator is less than 200 ps (rejected on the same basis as claim 1).
Regarding claim 4, Aozhen et al. disclose: a light yield of the perovskite scintillator is at least 50000 ph/MeV (rejected on the same basis as claim 1).
Regarding claim 5, Aozhen et al. disclose: a cooling system configured to cool the perovskite scintillator to the operating temperature (pg.16267 col.1 para. before last).
Regarding claim 6, Aozhen et al. disclose: the operating temperature is between 10 K and 160 K (rejected on the same basis as claim 1).
Regarding claim 7, Aozhen et al. disclose: the operating temperature is about 77 K (pg.16267 col.1 para. before last).
Regarding claim 9, Aozhen et al. disclose: a scintillation light yield to decay time ratio of the perovskite scintillator in response to the ionizing radiation is greater than 8000 ns“ at the operating temperature (rejected on the same basis as claim 1).
Regarding claim 10, Aozhen et al. disclose: A detector comprising: a source of ionizing radiation; at least one perovskite scintillator configured to be irradiated by ionizing radiation at a first frequency from the source of ionizing radiation (pg.16268 col.1 2nd para., col.2 2nd para. -end) and emit photons responsive thereto at a second frequency that is lower than the first frequency (pg.16271 col.1 last para.), the perovskite scintillator configured to be operated at an operating temperature below 277K (pg.16268 col.1 2nd para., col.2 2nd para. -end); a cooling system configured to cool the perovskite scintillator to the operating temperature (pg.16267 col.1 para. before last); and a photodetector configured to detect photons emitted by the perovskite scintillator (pg.16267 col.1 para. before last), wherein, the perovskite scintillator is configured to yield a light output in response to irradiation by the ionizing radiation that has: (i) a maximum fast component amplitude, A1, that is at least two times greater than a maximum slow component amplitude, A2, (il) an afterglow, yO, that is at least two times less than the amplitude of the maximum slow component amplitude, A2, and (ill) a fast decay time constant, t1, and a slow decay time constant, t2, that are each less than 10 nanoseconds ((i)-(iii) are the proprieties of the scintillator and since Aozhen et al. teach the same scintillator (figure 3) as that described in para. [0041] of the specification, the scintillator of Aozhen et al. should also be capable of (i), (ii), (iii)).
Regarding claim 11, Aozhen et al. disclose: a scintillation light yield to fast decay time ratio of the perovskite scintillator in response to irradiation by the ionizing radiation is greater than 8000 ns“ at the operating temperature (rejected on the same basis as claim 10).
Regarding claim 12, Aozhen et al. disclose: the source of ionizing radiation includes a source chosen from a group comprising an X-ray source and a gamma ray source (rejected on the same basis as claim 10).
Regarding claim 13, Aozhen et al. disclose: A scanner comprising: a perovskite scintillator configured to be irradiated by pairs of ionizing gamma photons at a first frequency and emit photons responsive thereto at a second frequency that is lower than the first frequency, the perovskite scintillator being further configured to be operated at an operating temperature below 277 K; a cooling system configured to cool the perovskite scintillator to the operating temperature; and a photodetector configured to detect photons emitted by the perovskite scintillator, wherein, the perovskite scintillator is configured to yield a light output in response to irradiation by the ionizing radiation that has: (i) a maximum fast component amplitude, A1, that is at least two times greater than a maximum slow component amplitude, A2, (ii) an afterglow, yO, that is at least two times less than the amplitude of the maximum slow component amplitude, A2, and (ili) a fast decay time constant, t1, and a slow decay time constant, t2, that are each less than 10 nanoseconds (the claim contains the same substantive limitations as claim 10, the claim is therefore rejected on the same basis).
Regarding claim 14, Aozhen et al. disclose: the photodetector is configured to be cooled to a cooled temperature (pg.16267 col.1 para. before last).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Aozhen et al. “Thermal Quenching and Dose Studies of X-ray Luminescence in Single Crystals of Halide Perovskites” pubs.acs.org, J. Phys. Chem. C, pub. Jun. 26, 2018, 122, pg.16265 – 16273 in view of Melcher et al. (US 5,961,714; pub. Oct. 5, 1999).
Regarding claim 8, Aozhen et al. are silent about: encapsulation material in which the perovskite scintillator is encapsulated.
In a similar field of endeavor, Melcher et al. disclose: encapsulation material in which the perovskite scintillator is encapsulated (col.5 L22-25, claim 13) motivated by the benefits for protecting the scintillator from the elements.
In light of the benefits for protecting the scintillator from the elements, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enclosure the scintillator of Aozhen et al. with the housing of Melcher et al.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Aozhen et al. “Thermal Quenching and Dose Studies of X-ray Luminescence in Single Crystals of Halide Perovskites” pubs.acs.org, J. Phys. Chem. C, pub. Jun. 26, 2018, 122, pg.16265 – 16273 in view of Nelson et al. (US 2018/0136344 A1; pub. May 17, 2018).
Regarding claim 15, Aozhen et al. are silent about: the cooled temperature is different from the operating temperature.
In a similar field of endeavor, Nelson et al. disclose: the cooled temperature is different from the operating temperature (para. [0085]) motivated by the benefits for improved photodetector response (Nelson et al. para. [0085]).
In light of the benefits for improved photodetector response as taught by Nelson et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Aozhen et al. with the teachings of Nelson et al.
Regarding claim 16, Aozhen et al. are silent about: the cooled temperature is higher than the operating temperature.
In a similar field of endeavor, Nelson et al. disclose: the cooled temperature is higher than the operating temperature (para. [0085]) motivated by the benefits for improved photodetector response (Nelson et al. para. [0085]).
In light of the benefits for improved photodetector response as taught by Nelson et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Aozhen et al. with the teachings of Nelson et al.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Aozhen et al. “Thermal Quenching and Dose Studies of X-ray Luminescence in Single Crystals of Halide Perovskites” pubs.acs.org, J. Phys. Chem. C, pub. Jun. 26, 2018, 122, pg.16265 – 16273 in view of Brunner et al. “A Comprehensive characterization of the time resolution of the Philips Digital Photon Counter”, IOP Publishing for Sissa MediaLAB, Jinst, Nov. 8, 2016, pg.1-17.
Regarding claim 17, Aozhen et al. are silent about: the photodetector has a coincidence resolving time of less than 1,000 ps.
In a similar field of endeavor, Brunner et al. disclose: the photodetector has a coincidence resolving time of less than 1,000 ps (pg.1) motivated by the benefits for increase of signal-to-noise ratio (Brunner et al. pg.1).
In light of the benefits for increase of signal-to-noise ratio as taught by Brunner et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Aozhen et al. with the teachings of Brunner et al.
Regarding claim 18, Aozhen et al. are silent about: the photodetector has a coincidence resolving time of less than 10 ps.
In a similar field of endeavor, Brunner et al. disclose: the photodetector has a coincidence resolving time of 10 ps (pg.1) motivated by the benefits for direct position estimation of the electron-positron annihilation (Brunner et al. pg.1).
In light of the benefits for direct position estimation of the electron-positron annihilation as taught by Brunner et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Aozhen et al. with the teachings of Brunner et al.
Brunner et al. are silent about: the photodetector has a coincidence resolving time of less than 10 ps. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Aozhen et al. “Thermal Quenching and Dose Studies of X-ray Luminescence in Single Crystals of Halide Perovskites” pubs.acs.org, J. Phys. Chem. C, pub. Jun. 26, 2018, 122, pg.16265 – 16273 in view of Lecoq (US 2004/0129886 A1; pub. Jul. 8, 2004).
Regarding claim 19, Aozhen et al. are silent about: at least one non-perovskite scintillator disposed adjacent the perovskite scintillator, wherein the non-perovskite scintillator is configured to be irradiated by ionizing radiation at a third frequency from the source of ionizing radiation and emit photons responsive thereto at a fourth frequency that is lower than the third frequency, the photodetector being further configured to detect photons emitted by the non-perovskite scintillator.
In a similar field of endeavor, Lecoq discloses: at least one non-perovskite scintillator disposed adjacent the perovskite scintillator (para. [0016]-[0018], [0030]-[0031]), wherein the non-perovskite scintillator is configured to be irradiated by ionizing radiation at a third frequency from the source of ionizing radiation (para. [0038]) and emit photons responsive thereto at a fourth frequency that is lower than the third frequency, the photodetector being further configured to detect photons emitted by the non-perovskite scintillator (para. [0042]) motivated by the benefits for improved sensitivity (Lecoq para. [0044]).
In light of the benefits for improved sensitivity as taught by Lecoq, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Aozhen et al. with the teachings of Lecoq.
Regarding claim 20, Lecoq discloses: the non-perovskite scintillator includes a high atomic number scintillator (para. [0018]) motivated by the benefits for improved sensitivity (Lecoq para. [0044]).
Regarding claim 21, Lecoq discloses: the first frequency and the third frequency are the same (para. [0038]) motivated by the benefits for improved sensitivity (Lecoq para. [0044]).
Regarding claim 22, Aozhen et al. are silent about: a plurality of perovskite scintillators; and a plurality of non-perovskite scintillators, wherein single ones of the plurality of perovskite scintillators are disposed adjacent single ones of the plurality of non-perovskite scintillators.
In a similar field of endeavor, Lecoq discloses: a plurality of perovskite scintillators; and a plurality of non-perovskite scintillators, wherein single ones of the plurality of perovskite scintillators are disposed adjacent single ones of the plurality of non-perovskite scintillators (para. [0042]) motivated by the benefits for improved sensitivity (Lecoq para. [0044]).
In light of the benefits for improved sensitivity as taught by Lecoq, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Aozhen et al. with the teachings of Lecoq.
Regarding claim 23, Aozhen et al. are silent about: the scanner includes a tomography scanner. 
In a similar field of endeavor, Lecoq discloses: the scanner includes a tomography scanner (para. [0016]) motivated by the benefits for improved sensitivity (Lecoq para. [0044]).
In light of the benefits for improved sensitivity as taught by Lecoq, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Aozhen et al. with the teachings of Lecoq.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884